DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 6-7 have been added. Claims 1-7 are pending in the application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “an inclined portion inclined downwardly guiding water towards under the oil cooler and connecting to the cooling water inflow port.” It is unclear how the passage is structured based on the combination of “inclining” and “downwardly guiding.” For the purposes of examination it is assumed to mean that the portion in question is declining in a flow direction towards under the cooler. 
Claim 2-7 are rejected based on their dependence on indefinite claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over D1 (IDS: JPH722020U) hereinafter D1, Ichihara (IDS: JP07-000655) hereinafter Ichihara, and Hufendiek (IDS: EP0637681) hereinafter Hufendiek.
Claim 1:
D1 discloses an engine, comprising: a cylinder block in which a cooling water passage is formed; [Item 1] an oil cooler accommodated in an accommodation space provided in the cooling water passage and [Items 7, oil cooler chamber] a pair of support members configured to support an oil inflow port and an oil ejection port of each of the cores; [Item 10] a cooling water inflow port provided in a lower portion of one end portion of the accommodation space relative to a front-and-rear direction; [Item 4] a cooling water outflow port provided in an upper portion of the accommodation space [Item 5].
D1 does not explicitly disclose (oil cooler) having a plurality of cores for cooling an engine oil; a cooling water inflow passage having an inclined portion inclined downwardly guiding water towards under the oil cooler and connecting to the cooling water inflow port.

Further, Hufendiek discloses a cooling water inflow passage having an inclined portion inclined downwardly guiding water towards under the oil cooler and connecting to the cooling water inflow port. [Fig. 2, Items 17, 18; Para. 0012]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of D1 with the disclosure of Ichihara to facilitate faster cooling of the fluid.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of D1 and Ichihara with the disclosure of Hufendiek to provide good cooling by guiding oil through the cooler.
Claim 4:
D1, Ichihara, and Hufendiek, as shown in the rejection above, disclose all the limitations of claim 1.
	D1 doesn’t explicitly disclose wherein the cooling water inflow passage includes a current plate.
	However, Hufendiek does disclose wherein the cooling water inflow passage includes a current plate. [Fig. 2, Items 14, 19; Para. 0012]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further combine the invention of D1, Ichihara, and Hufendiek with the disclosure of Hufendiek to direct the flow from along the straight portion down the inclined portion towards the cooler, thus improving flow and cooling efficiency.
Claim 5:
D1, Ichihara, and Hufendiek, as shown in the rejection above, disclose all the limitations of claim 1.
	D1 doesn’t explicitly disclose comprising a protrusion protruding upward, the protrusion being arranged between the pair of support members constituting a bottom surface of the accommodation space.
	However, Ichihara does disclose comprising a protrusion protruding upward, the protrusion being arranged between the pair of support members constituting a bottom surface of the accommodation space. [Figs. 1-3, upward protrusion of the block which forms a mating surface to the cover plate 14]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further combine the invention of D1, Ichihara, and Hufendiek with the disclosure of Ichihara to provide a mating surface with the cooler cover while directing flow towards the cooler.
Claim 6:

	D1 doesn’t explicitly disclose wherein the current plate is provided along a straight portion which is located upstream from the inclined portion.
	However, Hufendiek does disclose wherein the current plate is provided along a straight portion which is located upstream from the inclined portion. [Fig. 2, Items 14, 19; Para. 0012]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further combine the invention of D1, Ichihara, and Hufendiek with the disclosure of Hufendiek to direct the flow from along the straight portion down the inclined portion towards the cooler, thus improving flow and cooling efficiency.
Claim 7:
D1, Ichihara, and Hufendiek, as shown in the rejection above, disclose all the limitations of claim 5.
	D1 doesn’t explicitly disclose wherein the protrusion protrudes upward towards the oil cooler but space away from the oil cooler.
	However, Ichihara does disclose wherein the protrusion protrudes upward towards the oil cooler but space away from the oil cooler. [Figs. 1-3, upward protrusion of the block which forms a mating surface to the cover plate 14]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further combine the invention of D1, Ichihara, and Hufendiek with the disclosure of Ichihara to provide a mating surface with the cooler cover while directing flow towards the cooler.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over D1, Ichihara, and Hufendiek as applied to claim 1 above, and further in view of Slavens et al. (US 2017/0314398 A1) hereinafter Slavens.
Claim 2:
D1, Ichihara, and Hufendiek, as shown in the rejection above, disclose all the limitations of claim 1.
D1 does not explicitly disclose wherein the cooling water inflow passage has an upper protrusion protruding downward from an upper passage wall and a lower protrusion protruding upward from a lower passage wall, and the upper protrusion is arranged closer to the oil cooler than the lower protrusion.
However, Slavens discloses wherein the cooling water inflow passage has an upper protrusion protruding downward from an upper passage wall and a lower protrusion protruding upward from a lower passage wall, and the upper protrusion is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of D1, Ichihara, and Hufendiek with the disclosure of Slavens to remove additional heat from the coolant thus improving engine efficiency.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over D1, Ichihara, and Hufendiek as applied to claim 1 above, and further in view of JP201297948A hereinafter D4 as evidenced by Nakashima (US 2016/0195000 A1) hereinafter Nakashima.
Claim 3:
D1, Ichihara, and Hufendiek, as shown in the rejection above, disclose all the limitations of claim 1.
D1 does not explicitly disclose wherein a wax pellet that expands or shrinks depending on a temperature of the cooling water is arranged between the oil cooler and a side wall of the accommodation space.
However, D4 discloses wherein a portion that expands or shrinks depending on a temperature of the cooling water is arranged between the oil cooler and a side wall of the accommodation space. [Items 20, 40]
	Nakashima teaches that the portion can be a wax pellet. [Para. 0030]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of D1, Ichihara, and Hufendiek with 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT PHILIP LIETHEN/Examiner, Art Unit 3747